Citation Nr: 1142779	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-45 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945, and his awards and decorations include a Purple Heart.  The Veteran died in February 2008, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appellant requested and was scheduled for a hearing before a Veterans Law Judge via videoconference from the RO in June 2011.  However, the appellant failed to appear for the hearing and, later that same day, a written statement was received from her representative requesting to cancel the hearing.  See 38 C.F.R. § 20.702(d), (e) & 20.704(d),(e).

In July 2011, this matter was remanded for additional development and adjudication.

After the most recent supplemental statement of the case, the appellant submitted additional evidence that was accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in February 2008 and that the immediate cause of death was bilateral pneumonia, due to (or as a consequence of) small bowel obstruction, with no other significant contributory conditions.

2.  At the time of death, the Veteran was service-connected for gunshot wound scar of the chest with chronic pleurisy, rated as 40 percent disabling, and anxiety reaction, rated as 10 percent disabling.

3.  The cause of the Veteran's death was first manifested many years after service, and is not shown to be causally or etiologically related to service or to a service connected disability.  

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

Before addressing the merits of the appellant's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in May 2008 and July 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the Veteran's service treatment records, certificate of death, post-service VA and private treatment records, and statements in support of the appellant's claim, have been associated with the claims file.  The appellant was also provided with three VA examinations in connection with the appeal.  VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.

Further, the appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of the appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.



II. Analysis.

In this case, the appellant and her representative argue that the Veteran's death was hastened by his service-connected lung disability, in that he was unable to fight off the pneumonia due to reduced lung capacity as a result of the gunshot wound to the chest.  In addition, the representative has asserted that the Veteran's service-connected mental health disability contributed to his death, as it was related to his coronary artery disease and smoking.  

The Veteran's death certificate reflects an immediate cause of death of bilateral pneumonia, due to (or as a consequence of) small bowel obstruction, with no other significant contributory conditions.  He was service-connected for gunshot wound scar of the chest with chronic pleurisy, rated as 40 percent disabling, and anxiety reaction, rated as 10 percent disabling, at the time of death.  

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if such diseases become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Private treatment records currently in the claims file indicate that the Veteran had a long medical history, including but not limited to coronary artery disease and congestive heart failure, emphysema, asthmatic bronchitis several times, prostate cancer, colon cancer, and lung mass treated being with chemotherapy.  He was noted to have significant emphysema and to be on home oxygen as of November 2007.  

In addition, the appellant submitted a May 2008 letter from Dr. Thompson indicating that the Veteran was hospitalized at Lane Regional Medical Center on February 10, 2008, for bowel obstruction, and he developed bilateral pneumonia during his hospital stay.  Dr Thompson stated that the Veteran suffered a gunshot wound to the chest and had a lobectomy done during service, and he opined that the Veteran's lack of lung reserves attributed (or contributed) to his death.

The claims file was forwarded to a VA examiner for an opinion as to the relation of the Veteran's service-connected lung disability to his death, which was provided in August 2009.  The examiner noted that the Veteran suffered a penetrating shrapnel wound to the right upper chest in January 1945, the resulting foreign body was removed from his right upper lobe in February 1945, and subsequent chest radigoraphs in the 1940s showed that the lungs had completely re-expanded.  The examiner further noted that the Veteran presented with abdominal pain in February 2008, with diagnosis of small bowel obstruction and then bibasilar pneumonia.  His prior medical history was also noted, including multiple medical problems.  The examiner opined that the Veteran's small shrapnel wound to the right upper lobe in 1945 was not connected to his bilateral lower lobe pneumonia in 2008, to include any significant effect on the ability to fight off infection or lung capacity, and did not materially contribute to or hasten the Veteran's death.  

However, the Board noted in July 2011 that the Veteran's service-connected lung disability also includes chronic right pleurisy.  The Board found that it was unclear whether the VA examiner had sufficient information before him to determine the true nature of the Veteran's service-connected lung disability at the time of death, and also noted that there was no opinion of record as to the relation, if any, of the Veteran's service-connected mental health disability to his cause of death.  Therefore the matter was remanded for additional examination.  

The appellant was afforded a VA medical opinion dated August 17, 2011.  The examiner indicated that the private medical evidence, service treatment records, and death certificate were reviewed.  The examiner also indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner opined that the Veteran's service-connected lung injury did not cause or lend assistance to his death.  The Veteran was noted to have died of bilateral pneumonia due to intestinal obstruction.  At the time of death, the Veteran also suffered from severe lung disease and was on home oxygen.  The examiner indicated that the Veteran had probable lung cancer.  The examiner stated that these conditions certainly contributed to the Veteran's pneumonia and death.  The Veteran was also noted to have suffered a penetrating shrapnel wound to his upper chest in January 1945.  The shrapnel was later removed in February 1945.  Follow-up x-rays demonstrated complete re-expansion of the lung with no significant pathology, although he did suffer from some occasional soreness to the chest wall in that area.  The examiner found that the Veteran had completely recovered from this event and that there was no connection between that condition and his death.  The examiner stated that it was chronic obstructive pulmonary disease from long-term smoking, coronary artery disease and probable lung cancer that contributed to his death.

The Veteran was also provided a VA examination dated August 20, 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The findings on the death certificate were noted and the examiner stated that suicide, Alzheimer's type dementia, physiological damage secondary to anorexia, and similar causes of death frequently associated with metal disorders were not noted on the death certificate.  Military hospital records dated in July 1945 indicated a diagnosis of anxiety, chronic, severe, improved, manifested by irritability, insomnia, nightmares, tremulousness; precipitation stress severe, 100 days of intense combat terminated by severe combat wound.  Neuropsychiatric examinations dated in January 1948 and January 1950 diagnosed anxiety reaction, chronic, moderate, and noted symptoms related thereto.  Afterwards, the examiner indicated that the records in the claims file showed no history of health treatment for anxiety, suggesting that the Veteran did not perceive any distress or impairment related to anxiety severe enough to seek treatment.  The examiner also noted that there was no current medical literature which indicated a direct causal link between an anxiety disorder and death, or an anxiety disorder and bilateral pneumonia or a bowel obstruction.  The examiner then opined that the Veteran's service-connected mental health disability, characterized as anxiety reaction, moderate, and rated as 10 percent disabling at the time of death, did not contribute substantially or materially to his death, combine to cause his death, or aid or lend assistance to the production of death. 

Based on the foregoing, the Board finds that service connection for cause of the Veteran's death is not warranted in this case.  Here, the medical evidence does not indicate bilateral pneumonia or a bowel obstruction in service or within one year of service.  Further, the preponderance of the medical evidence does not indicate a nexus between an event in service or a service-connected disability and the Veteran's death.  In this regard, the Board notes that the appellant was afforded three VA examinations in connection with the claim, and all three examiners concluded, after a review of the Veteran's claims file, that the Veteran's death was not due to a service-connected disability or a condition of service origin.  In this regard, the Board notes that, in May 2008, Dr. Thompson stated that the Veteran suffered a gunshot wound to the chest and had a lobectomy done during service, and he opined that the Veteran's lack of lung reserves attributed (or contributed) to his death.  However, there is no indication that this opinion was offered after a review of the Veteran's claims file and is therefore afforded less weight.  Finally, the Board notes that the appellant's representative submitted an article that indicated a possible link between coronary artery disease and anxiety.  The Veteran, however, was not service-connected for coronary artery disease at the time of death, and while one VA examiner indicated that coronary artery disease may have played a role in the Veteran's death, this article does not provide specific evidence that the Veteran's relatively mild anxiety disorder played any role in his coronary artery disease.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners to be most persuasive in this case, based as there were on an examination of the Veteran's claims file.  

In addition, the Board notes that the appellant has contended on her own behalf that the Veteran's death is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's fatal disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities  and military service or a service-connected disability to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the appellant has only provided her own conclusory statements regarding diagnosis and causation, the Board finds that the appellant's statements to be of little probative value as she is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions are outweighed by the medical evidence of record, specifically the opinions of the VA examiners.  

In summary, the Board concludes that the preponderance of the evidence is against the appellant's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  





	(CONTINUED ON NEXT PAGE)



Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


      ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


